Citation Nr: 0534034	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  98-10 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1955 to September 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was granted service connection for lumbar strain 
in an April 1969 rating decision.  A 10 percent disability 
rating was assigned.  

In October 1997, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected lumbar strain.  An April 1998 rating 
decision denied the claim, and he appealed.  The RO 
subsequently increased the disability rating assigned the 
veteran's service-connected lumbar strain to 20 percent in a 
January 1999 rating decision.  The veteran has continued to 
express disagreement with the assigned disability rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].  

The Board remanded the case in December 2003 for the purpose 
of obtaining an additional VA examination and providing the 
veteran with a copy of the current schedular criteria 
applicable to spinal disability.  The Board remanded the case 
a second time in February 2005 to ensure compliance with its 
former remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  After completing the additional development 
requested by the Board, the VA Appeals Management Center 
(AMC) again denied the claim in an August 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.


Issues not on appeal

The Board's December 2003 decision also denied service 
connection for right hip and knee disabilities, claimed as 
secondary to his service-connected lumbar strain and 
arthritis.  The Board's decision also denied an increased 
evaluation for service-connected arthritis.  These issues 
have accordingly been resolved by the Board and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2005).

A March 2002 RO rating decision granted service connection 
for type II diabetes mellitus and assigned a 20 percent 
rating.  To the Board's knowledge, the veteran has not 
disagreed with the assigned disability rating.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Board also notes that the veteran submitted a letter to 
the RO in March 2004 in which he claimed entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  That issue has yet to be adjudicated by the RO and 
is therefore not presently on appeal.  The matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
service-connected lumbar strain is manifested by pain and 
moderate limitation of motion.  

2.  The evidence does not show that the veteran's service-
connected lumbar strain is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected lumbar strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292 and 5295 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected lumbar strain, which is 
which is currently evaluated as 20 percent disabling.  In the 
interest of clarity, the Board will review the applicable law 
and regulations, briefly describe the factual background of 
this case, and then proceed to analyze the claim and render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 1998 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in March 
2003 and March 2005 which were specifically intended to 
address the requirements of the VCAA.  The March 2005 letter 
from the RO specifically notified the veteran that to support 
a claim for an increased rating, the evidence must show 
"that your service-connected disability has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, from 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2005 letter instructed the veteran to 
"[s]end any treatment records pertinent to your claimed 
condition(s), especially those that are recent."  With 
respect to VA medical records, the veteran was advised that 
if "you have recently received treatment at a [VA] facility 
or [have received] treatment authorized by [VA], please 
furnish the dates and places of treatment . . . [w]e will 
then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
April 1998, over two years before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
notice prior to the initial adjudication of the claim in such 
cases does not constitute error.  See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the March 2003 and March 2005 VCAA letters.  His 
claim was then readjudicated in the August 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
treatment records, and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

The veteran filed an increased rating claim for his service-
connected lumbar strain in October 1997.  During the pendency 
of this appeal, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 
26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
lumbar starin under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 .S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

As was noted in the Introduction, the veteran has received 
notice of the new schedular criteria, and the AMC 
readjudicated his claim in August 2005, applying the current 
criteria.

(i.) The former schedular criteria

The veteran's service-connected lumbar strain has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) as 20 percent disabling.  For reasons explained in 
greater detail below, the veteran's low back disability may 
also be rated under former Diagnostic Code 5292.

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004).


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The veteran's service-connected lumbar strain was last 
evaluated in an April 1969 rating decision.  At that time, 
the condition was manifested by a marked tilt of the spine to 
the left with lumbar muscle spasm, moderate limitation of 
forward flexion, and tenderness in the paravertebral area. 

More recent evidence includes reports of a series of VA 
examinations conducted in December 1997, April 2002, April 
2004, and April 2005.  

On VA examination in December 1997, the veteran complained of 
low back pain which was aggravated by bending, lifting, and 
prolonged walking.  The veteran denied numbness or weakness 
in the lower extremities and bowel or bladder incontinence.  
Physical examination revealed no scoliosis, spasm, or 
tenderness.  Forward flexion was to 45 degrees with lateral 
bending to 15 degrees.  Gait was normal.

Examination in April 2002 contained similar findings.  
Notably, the veteran's pelvis was report as level and no 
list, scoliosis, spasm, or tenderness was identified.  
Forward flexion was to 75 degrees and lateral bending was to 
15 degrees bilaterally.  The examiner also referred to X-rays 
provided by a private physician which revealed moderately 
severe degenerative disc disease at the L4-5 and L5-S1 
levels.

On examination in April 2004, the veteran complained of 
increasing pain and stiffness in his low back, which was 
aggravated by any type of activity.  The examiner noted that 
the veteran tended to splint his back while moving about the 
examination room and took a significant amount of time to 
stand completely erect after rising from a sitting position.  
Forward flexion was again measured to 45 degrees with lateral 
bending to 15 degrees bilaterally.  Neurological examination 
was normal.  

An additional VA examination conducted in April 2005 yielded 
complaints and findings congruent with those reported in the 
VA examination conducted a year earlier.  Forward flexion was 
to 75 degrees and lateral bending was unchanged from prior 
examination.  The examiner further determined that weakness, 
incoordination, and fatigability were not significant factors 
in the veteran's disability picture.  The veteran himself 
related to the examiner that these symptoms were "really not 
significant in his eyes."  Some functional loss due to pain 
was identified together with some instability while walking.

Private treatment records also note the veteran's complaints 
of low back pain and contain various diagnoses of 
degenerative disc disease, but contain no findings which 
would serve to illustrate the severity of the condition or 
the resulting functional loss.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected lumbar strain, which is currently evaluated 
as 20 percent disabling.  He essentially contends that the 
symptomatology associated with his back disorder is more 
severe than is contemplated by the currently assigned rating.  

Assignment of diagnostic code

The veteran's service-connected low back disability has been 
rated as lumbar strain under former Diagnostic Code 5295, 
which is outlined above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former diagnostic code 
for evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5295.  Diagnostic Code 5295 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (lumbar strain).  Neither the veteran 
nor his representative has suggested that a different 
diagnostic code be used.  The Board will accordingly evaluate 
the veteran's disability under former Diagnostic Code 5295.

The Board also finds that former Diagnostic Code 5292 is 
applicable in this case.  The veteran's low back condition 
appears to involve principally pain and limitation of motion, 
which is congruent with former Diagnostic Code 5292 
[limitation of motion of the lumbar spine].  Accordingly, 
former Diagnostic Code 5292 may also be employed in this 
case.

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  

The Board observes that the current and former rating 
criteria for intervertebral disc disease are not for 
application in this case because the veteran has not been 
diagnosed with that condition.  Additionally, and crucially, 
the veteran has not experienced lumbar radiculopathy or other 
neurologic symptoms which would trigger the application of 
the rating criteria for intervertebral disc disease.

Schedular rating

(i.) The former schedular criteria

The veteran's lumbar strain is currently evaluated under 
former Diagnostic Code 5295 as 20 percent disabling.  As 
explained in the law and regulations section above, to obtain 
a higher rating under this diagnostic code, the evidence must 
demonstrate listing of whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The medical evidence of record is does not reveal spinal 
listing.  To the contrary, the veteran's multiple VA 
examinations report a level pelvis, normal gait, and the 
absence of listing.  The several recent examinations are also 
negative for the presence of a positive Goldthwaite's sign, 
abnormal mobility on forced motion, or irregularity of joint 
spaces.  Marked limitation of forward bending was also not 
demonstrated, as the forward flexion of the lumbar spine has 
consistently been between 45 and 75 degrees.  Moreover, loss 
off lateral motion has also not been shown, as the veteran 
was reported to have lateral bending to 15 degrees in both 
directions on each VA examination.  Accordingly, a higher 
rating is not warranted under former Diagnostic Code 5295.

A higher rating is also not warranted under the former 
Diagnostic Code 5292, as "severe" limitation of lumbar 
motion has not been shown.  As noted immediately above, 
forward flexion of the lumbar spine has been reported between 
45 to 75 degrees with lateral bending to 15 degrees in each 
direction.  Normal forward flexion is to 90 degrees and 
normal lateral flexion is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  Because the measured limitation of 
motion approximates 50 percent of the normal range of motion, 
the Board finds that the veteran's limitation of lumbar 
motion can best be described as "moderate" rather than 
"severe."  Accordingly, former Diagnostic Code 5292 does 
not avail the veteran.

(ii) The current schedular criteria

To warrant a higher rating under the current schedular 
criteria, the evidence must demonstrate forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

As noted above, forward flexion of the lumbar spine has 
consistently measured between 45 and 75 degrees.  Therefore, 
under the current spine regulations, the veteran has 
exhibited a range of motion consistent with the currently-
assigned 20 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2005) [awarding a 20 
percent disability rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees].

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although various VA examinations have revealed a 
decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  Forward flexion of the 
low back to 45 degrees has been reported.  Because the 
veteran is able to move his lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

Accordingly, an increased schedular rating is not warranted 
under either the former or the current schedular criteria.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating under 
these sections of the regulation.  

Specifically, the April 2005 VA examiner noted that weakness, 
excess fatigability, and evidence of incoordination were not 
significant factors in the veteran's overall disability 
picture.  The veteran himself reported during the April 2005 
VA examination that these symptoms were "really not 
significant in his eyes."  The Board is unable to identify 
any clinical findings that would warrant an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the 
veteran and his representative have pointed to none.  In 
short, the current 20 percent rating adequately compensates 
the veteran for any functional impairment attributable to his 
low back disability, which as discussed above includes 
episodes of pain and limited motion.  See 38 C.F.R. § 4.1, 
4.10 (2005).

Extraschedular evaluation

In a November 2005 post-remand brief, the veteran's 
representative argued that an increased rating was warranted 
under 38 C.F.R. 3.321(b)(1).  See the post remand brief, at 
3.  The actual basis for this assertion was not explained.  
However, since the veteran, through his representative, has 
suggested that consideration of an extraschedular rating is 
warranted, the Board will consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the veteran nor his representative have identified 
any factors which may be considered exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for his low back disability.  All 
treatment has been conducted on an outpatient basis.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
Although the veteran is now retired, the medical evidence 
does not show that his back disability would interfere with 
employment.  While the veteran has regularly complained of 
back pain and has exhibited some limitation of motion, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  Such occupational impairment is 
specifically contemplated in the rating currently assigned 
the veteran's lumbar strain.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected lumbar strain presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected lumbar strain is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


